        Case: 4:16-cr-00179-SL Doc #: 32 Filed: 05/15/20 1 of 5. PageID #: 311




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       )         CASE NO. 4:16-cr-179
                                                )
                      PLAINTIFF,                )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         MEMORANDUM OPINION AND
                                                )         ORDER
BRANDON L. CAUDLE,                              )
                                                )
                     DEFENDANT.                 )

        This matter is before the Court on the motion of defendant Brandon Caudle (“Caudle”)

for a compassionate release due to COVID-19 circumstances. (Doc. No. 28 [“Mot”].) Plaintiff

United States of America (the “government”) opposes the motion. (Doc. No. 30 [“Opp’n”].)

Caudle filed a reply. (Doc. No. 31.) For the reasons that follow, Caudle’s motion is denied

without prejudice.

      I. BACKGROUND

        On October 11, 2016, the Court sentenced Caudle to a term of imprisonment of 41

months on Counts 1 through 3 of an information that charged him with mail fraud, in violation of

18 U.S.C. § 1341. (Doc. No. 10 (Judgment).) The underlying charges related to three fraudulent

schemes that Caudle operated while housed as a prisoner at FCI Elkton. The first targeted

creditors of prisoners, including Caudle’s own creditors, and sought to clear certain charges by

falsely claiming that the prisoners were victims of identity theft. The second scheme targeted

restaurants, wherein Caudle posed as relatives and sought to obtain gift cards by falsely claiming

poor service. The third scheme targeted the United States Postal Service and involved

                                                1
       Case: 4:16-cr-00179-SL Doc #: 32 Filed: 05/15/20 2 of 5. PageID #: 312




fraudulently causing the USPS to deliver packages and letters without providing the proper

postage. (Doc. No. 1 (Information); see Doc. No. 4 (Rule 11(c) Plea Agreement).) Caudle is

currently serving his sentence at a halfway house at Community Corrections Association

(“CCA”)    Youngstown      with    an   anticipated   release   date   of   June   4,   2020.   See

https://www.bop.gov/inmateloc/ (last visited 5-14-2020).

       On May 7, 2020, Caudle filed the present motion, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i). He complains that currently there are no masks or personal protective

equipment being used at CCA Youngstown to combat the spread of COVID-19. This is of

special concern to Caudle because he “is uniquely pre-disposed to contract a serious form of

illness were he to be infected with the virus, given that he has substantial underlying conditions .

. . [including] Human Immunodeficiency Virus (HIV) and has been experiencing chest and

respiratory issues and has had a high fever. Additionally, he has [recently] received an order to

have chest X-Rays performed to test for pre-Chronic Obstructive Pulmonary Disease (COPD).”

(Mot. at 284-85.)

       The government argues that Caudle’s motion should be denied because he has not

exhausted his administrative remedies, and because Caudle has not made the requisite showing

under 18 U.S.C. § 3582. (Opp’n at 294, 300-05.)

   II. DISCUSSION

       The sentencing court has no inherent authority to modify an otherwise valid sentence.

United States v. Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, the authority of the

Court to resentence a defendant is limited by statute. United States v. Houston, 529 F.3d 743,

748–49 (6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 858 (6th Cir. 2001)). Title 18

                                                 2
       Case: 4:16-cr-00179-SL Doc #: 32 Filed: 05/15/20 3 of 5. PageID #: 313




U.S.C. § 3582(c)(1)(A) provides that courts may “reduce [an inmate’s] term of imprisonment

(and may impose a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment)” where “extraordinary and

compelling reasons warrant [release],” or the prisoner’s age and other factors make release

appropriate. 18 U.S.C. § 3582(c)(1)(A).

       Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district court under §

3582(c)(1)(A) for the compassionate release of a federal prisoner. On December 21, 2018, the

First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow prisoners to directly petition courts

for compassionate release. The amendment provides prisoners with two direct routes to court: (1)

file a motion after fully exhausting administrative appeals of the BOP’s decision not to file a

motion for compassionate release, or (2) file a motion after “the lapse of 30 days from the receipt

. . . of such a request” by the warden of the prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). No

exceptions to the exhaustion requirement are listed in the statute.

       Caudle does not represent that he has exhausted all administrative rights to appeal the

BOP’s failure to bring a motion on his behalf, or that 30 days has passed since the warden of his

facility received a request from him to file such a motion. Instead, he insists that the Court

should waive the exhaustion requirement. (Mot. at 288-90 [“While Mr. Caudle may not have met

the exhaustion requirement required by the statute, he requests that this Court waive the

requirement under these dire and narrow circumstances.”].) Courts are split on whether a district

court may waive the exhaustion and 30-day requirement due to the exigent circumstances

presented by COVID-19. Compare United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL

1659880, at *3 (S.D.N.Y. Apr. 3, 2020) (waiving exhaustion requirement in light of COVID-19);

                                                 3
       Case: 4:16-cr-00179-SL Doc #: 32 Filed: 05/15/20 4 of 5. PageID #: 314




United States v. Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020)

(same); with United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (finding exhaustion

requirement in § 3582 mandatory); United States v. Alam, No. 15-20351, 2020 WL 1703881, at

*2 (E.D. Mich. Apr. 8, 2020) (collecting cases finding that “a failure to satisfy 18 U.S.C. §

3582(c)(1)(A)’s filing requirements bars defendants from filing motions for compassionate

release, and that the judiciary has no power to craft an exception to these requirements for

defendants seeking release during the COVID-19 pandemic”); see also United States v. Johnson,

No. RDB-14-0441, 2020 WL 1663360, at *2 (D. Md. Apr. 3, 2020) (holding that the “exhaustion

requirements of § 3582(c)(1)(A) are jurisdiction in nature, and [the district] court may not

expand its jurisdiction by waiving such requirements”).

       In Raia, the Third Circuit ruled that the fact that the petitioner did not wait the requisite

30 day period before seeking a compassionate release from the district “present[ed] a glaring

roadblock foreclosing compassionate release[.]” Raia, 594 F.3d at 597. In so ruling, the court

explained:

       We do not mean to minimize the risks that COVID-19 poses in the federal prison
       system, particularly for inmates like Raia [68 year old individual with diabetes
       and “heart issues”]. But the mere existence of COVID-19 in society and the
       possibility that it may spread to a particular prison alone cannot independently
       justify compassionate release, especially considering BOP’s statutory role, and its
       extensive and professional efforts to curtail the virus’s spread. See generally
       Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
       https://www.bop.gov/resources/news/20200313_covid19.jsp. Given BOP’s shared
       desire for a safe and healthy prison environment, we conclude that strict
       compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and
       critical—importance. And given the Attorney General’s directive that BOP
       “prioritize the use of [its] various statutory authorities to grant home confinement
       for inmates seeking transfer in connection with the ongoing COVID-19
       pandemic,” we anticipate that the exhaustion requirement will be speedily
       dispatched in case like this one. Memorandum from Attorney Gen. to Dir., Bureau
       of Prisons 1 (Mar. 26, 2020), https://www.justice.gov/file/1262731/download. So
                                                 4
        Case: 4:16-cr-00179-SL Doc #: 32 Filed: 05/15/20 5 of 5. PageID #: 315




         we will deny Raia’s motion.

Id.

         The Court agrees with the reasoning and logic of the Third Circuit. In addition to a lack

of any indication in the language of § 3582(c)(1)(A) that the exhaustion requirement is

discretionary or may be waived, the exhaustion requirement serves the important purpose of

allowing the BOP—an agency that is in a better position to understand an inmate’s health and

circumstances relative to the rest of the prison population and identify “extraordinary and

compelling reasons” for release—the opportunity to address such requests in the first instance.

Accordingly, the Court “will not read an exception into § 3582(c)(1) which does not exist[,] and

Caudle’s motion is denied for failure to exhaust his administrative remedies. See Johnson, 2020

WL 1663360, at *6 (denying inmate’s motion for compassionate release for failure to exhaust

administrative remedies).

      III. CONCLUSION

         For the foregoing reasons, as well as the reasons in the government’s brief opposing

compassionate release, Caudle’s motion for a compassionate release is denied without prejudice.

That said, given the nature of Caudle’s offense, his stated health problems, and his fast-

approaching release date (June 4, 2020), the Court encourages the BOP to review his case to see

if he is an appropriate candidate for a compassionate release at this time.

         IT IS SO ORDERED.


Dated: May 15, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE


                                                 5
